                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                           ST. JOSEPH DIVISION
 BEVERLY M. GOOCH,                               )
                                                 )
                               Plaintiff,        )
                                                 )
                       v.                        )    Case No. 19-06008-CV-SJ-ODS
                                                 )
 HAYDEN A. O'GORMAN,                             )
                                                 )
                               Defendant.        )

                            REPORT AND RECOMMENDATION

       Pursuant to Mo. Rev. Stat. § 537.095, Plaintiff Beverly M. Gooch and Defendant Hayden

A. O’Gorman have asked for approval of their settlement agreement in this wrongful death suit.

(Doc. #31.) This matter was referred to the undersigned United States Magistrate Judge for

processing in accord with the Magistrate Act, 28 U.S.C. § 636, and Local Rule 72.1. (Doc. #32.)

       Plaintiff Beverly M. Gooch, the natural mother of Patricia M. Coffey (Decedent), brings

this matter pursuant to Missouri’s wrongful death statute, Mo. Rev. Stat. § 537.080, alleging

negligence and negligence per se. (Doc. #1-2 at 1, 4.) The suit arises out of a fatal car crash in

Platte County, Missouri, on December 13, 2016. (Doc. #1-2 at 1-2.) Defendant Hayden A.

O’Gorman filed a counterclaim against the defendant ad litem in the capacity of legal

representative of Patricia M. Coffey, alleging negligence. (Doc. #1-3 at 14-17.) Defendant

O’Gorman subsequently filed a Stipulation of Dismissal of Counterclaim with Prejudice. (Doc.

#34.) The stipulation complies with Rule 41 of the Rules of Civil Procedure.

       Plaintiff, along with Ashlynd Coffey-Page, the surviving daughter of the Decedent, has

agreed to a settlement of all claims against the Defendant and now seeks approval of the wrongful

death settlement. On October 7, 2019, the Court reviewed the settlement agreement in camera.
On October 8, 2019, the parties appeared by counsel and presented evidence in support of their

Application for Approval of Wrongful Death Settlement and For Order Under Section 537.095

RSMo. After hearing the evidence and arguments of counsel and reviewing the pleadings and

filings, the Court makes the following findings and recommendations:

   1. The Decedent is survived by her mother, Beverly M. Gooch, and Decedent’s only natural

child, daughter Ashlynd Coffey-Page. (Exhs. 1 & 2.) Decedent’s father passed away in 2017.

(Doc. #36 at 10.)

   2. The Court expressly finds that Beverly M. Gooch and Ashlynd Coffey-Page are the only

Class I members/claimants entitled to recover damages as a result of the alleged wrongful death

of Decedent pursuant to Mo. Rev. Stat. § 537.080.

   3. The Court finds that all Class I claimants have been properly notified and apprised of this

settlement.

   4. The parties have agreed to compromise and settle this wrongful death action for the total

sum of $200,000.00, to be distributed as follows:

    Beverly M. Gooch: ½ of remainder of the settlement proceeds after payment of

                    attorneys’ fees/expenses and satisfaction/resolution of any lien against

                    the settlement proceeds.

    Ashlynd Coffey-Page: ½ of remainder of the settlement proceeds after payment of

                    attorneys’ fees/expenses and satisfaction/resolution of any lien against

                    the settlement proceeds.

    The Thompson Law Office, PC (attorneys’ fees/expenses): $87,408.49

   5. The Court finds that all Class I claimants agree and consent to the apportionment of the

settlement proceeds.



                                                 2
   6. The Court finds the apportionment of the settlement proceeds is fair and reasonable under

the circumstances, is in proportion to the loss sustained by Class I claimants Beverly M. Gooch

and Ashlynd Coffey-Page, and is in the best interests of the Class I claimants.

   7. The Court finds the attorneys’ fees and expenses claimed by Plaintiff’s attorneys are fair

and reasonable and should be approved.

   8. The Court finds that there is one known lien on the settlement, Truman Medical Center,

Inc., and the parties are fully aware of the lien and agree to the apportionment as set forth above

in paragraph 4, supra.

   9. The parties have agreed to waive the 14-day period within which to object to a Report and

Recommendation. (Doc. #36 at 12.)

   IT IS THEREFORE RECOMMENDED that the District Court enter an order authorizing and

approving the proposed settlement, as set forth above in paragraph 4, supra, for the injuries and

resulting wrongful death claim of Plaintiff for the wrongful death of Patricia M. Coffey against

Defendant Hayden O’Gorman. Plaintiff has directed her counsel to hold settlement funds in trust

that are sufficient to satisfy any asserted lien against the proceeds of the settlement, specifically

including the lien claimed by Truman Medical Center, Inc., pending resolution of any asserted

lien. Upon resolution of any asserted lien, any remaining settlement proceeds held in trust should

be distributed consistent with this Court’s Judgment, as set forth above in paragraph 4, supra.

   IT IS FURTHER RECOMMENDED that the District Court enter an order directing that

Beverly M. Gooch, individually and on behalf of the Class I claimants as defined in Mo. Rev.

Stat. § 537.080, shall collect and receive all payments as stated in this Judgment and issue a receipt

to the settling Defendant and acknowledge satisfaction of this Judgment, wherein Defendant shall




                                                  3
be discharged, and shall distribute the net proceeds as ordered by this Court per this Judgment, and

to make a report and accounting to this Court.

   IT IS FURTHER RECOMMENDED that the District Court enter an order directing Plaintiff,

individually and as the representative of the Class I claimants of individuals as defined in Mo. Rev.

Stat. § 537.080, to execute a Release, releasing Defendant Hayden O’Gorman, of any and all

claims arising out of the death of Patricia M. Coffey.

   IT IS FURTHER RECOMMENDED that the District Court enter an order that within thirty

days Plaintiff shall file a Stipulation of Dismissal with Prejudice of this action.



                                                         /s/ Lajuana M. Counts
                                                         LAJUANA M. COUNTS
                                                         UNITED STATES MAGISTRATE JUDGE




                                                  4
